Bleckley, Chief Justice.
According to the sheriff’s deed (which is now the best evidence of the terms of the levy, the fi. fa. being lost), the levy was upon “a certain, and all of the interest,” of James Williams in the lot of land in question. This levy, whether tested by the code, or by the law *117previous to the code, was void for uncertainty. What “a certain, and all of the interest,” of James Williams was, the terms of the levy afford no indication whatever. Whether it was a half, a fourth, a sixth or a twelfth, or what it was, no one could tell. Code, §3640. Whatley v. Newsom, 10 Ga. 74. The court erred in holding that the sheriff’s deed conveyed anything, and in giving judgment accordingly. Judgment reversed.